Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 04/28/2021.
Claims 1, 5 and 21 have been amended.
Claims 11-20 have been cancelled.
New claim 22 has been added.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-10 and 21-22, filed on 04/28/2021 have been fully considered and they are persuasive. Particularly, on pages 7-10 of the Applicant’s Response, applicants argued that Asao ‘947, Fuku ‘459 and Wang ‘282 do not disclose the limitations of independent claim including: “a top electrically conductive structure directly contacting a topmost surface and an upper portion of the sidewall of the top electrode, and a topmost surface of each of the conformal dielectric encapsulation liner and the non-conformal dielectric encapsulation liner”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-10 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 22, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a top electrically conductive structure directly contacting a topmost surface and an upper portion of the sidewall of the top electrode, and a topmost surface of each of the conformal dielectric encapsulation liner and the non-conformal dielectric encapsulation liner” in combination with the remaining limitations called for in claims 1 and 22.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 22. Therefore, claims 1 and 22 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-9 are also allowed as they depend from an allowed base claims.
Regarding claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a top electrically conductive structure having a width greater than a width of the top electrode and directly contacting a topmost surface and upper portion of a sidewall of the top electrode, an upper surface of the conformal dielectric encapsulation liner, an outermost sidewall surface of a vertical extending portion of the non-conformal dielectric encapsulation liner and a horizontal surface of a horizontal extending portion of the non-conformal dielectric encapsulation liner” in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829